DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 3-8, and 10-14 are allowed.
	Yu et al. (US 20170230512) teaches a method, an apparatus and a system for data connection management. The method for data connection management includes : obtaining, by a user equipment UE, first instruction information, wherein the first instruction information is used for instructing to close or open a data connection; and transmitting, by the UE, the first instruction information to a packet data network gateway P-GW, for enabling the P-GW to stop or start data transmission of at least one bearer of the UE according to the first instruction information.
Jin et al. (US 20170041968) teaches a bearer control method and system. The bearer control method includes: establishing a PDN connection when a UE accesses a network; and identifying and transmitting a service data flow of the UE on an air interface bearer between the UE and an access network access node according to obtained QoS information, and transmitting the service data flow by using a transmission tunnel between the access network access node and a core network gateway, or directly sending the service data flow to a packet data network by using the access network access node.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “obtaining, by a policy and charging enforcement function (PCEF) device, a service data flow, wherein the service data flow is a data flow sent by a server to user equipment (UE) through a default bearer, and the default bearer is a bearer set up 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641